Citation Nr: 1000700	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2003 for special monthly compensation based on aid and 
attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to June 1962, 
from April 1964 to August 1964, and from March 1963 to April 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The record reveals that the Veteran originally requested a 
personal hearing in conjunction with his appeal.  However, in 
a June 2007 letter, the Veteran cancelled his request for a 
hearing.  Thus, a hearing is no longer necessary.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An informal or formal claim for service connection for 
special monthly compensation based on aid and attendance was 
not received prior to February 4, 2003 nor does the evidence 
show that the Veteran required regular aid and attendance 
within the one year prior to the date of the claim.  


CONCLUSION OF LAW

The requirements for an effective date prior to February 4, 
2003 for the grant of special monthly compensation based on 
aid and attendance have not been met.       38 U.S.C.A. §§ 
1114, 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.156, 3.157, 3.159, 3.352, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A.                     
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In this case, the Veteran is challenging the effective date 
for the grant of special monthly compensation based on aid 
and attendance.  If, in response to notice of its decision on 
a claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103 does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  
Thus, the Board finds that under the holding in VAOPGCPREC 8-
03, further notice from VA to the Veteran is not required 
with regard to his claim for an earlier effective date prior 
to February 4, 2003.  

VA also has a duty to assist the Veteran in the development 
of a claim.  This includes assisting the Veteran in procuring 
service treatment records and other relevant treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
obtained the Veteran's service treatment records and VA 
treatment records.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied.

I.	Earlier Effective Date

The Veteran is seeking entitlement to an effective date prior 
to February 4, 2003, for a grant of special monthly 
compensation based on aid and attendance.  

According to a February 4, 2003 Report of Contact, the 
Veteran explained that he wished to be considered for special 
monthly compensation.  The RO construed the Veteran's 
statements as an informal claim and issued a rating decision 
in May 2003 wherein the Veteran's claim for special monthly 
compensation based on aid and attendance was denied.  The 
Veteran timely appealed the May 2003 rating decision and the 
Veteran's appeal was granted in an August 2006 Board 
decision.  Following the Board's decision, the RO issued a 
rating decision in August 2006 effectuating the grant of 
special monthly compensation based on aid and attendance and 
assigning an effective date of February 4, 2003.  The Veteran 
disagreed with the decision regarding the assigned effective 
date and appealed to the issue to the Board.  The Veteran 
contends that the effective date of this grant should be in 
2000, when he first initiated a claim for entitlement to 
special monthly compensation and that he required in-home aid 
and attendance prior to February 4, 2003.   

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a). Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

However, special monthly compensation is a component of the 
rating for service-connected disabilities, and the effective 
date of special monthly compensation is controlled by the 
criteria for assigning increased ratings.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  The general rule, as noted 
above, with respect to the effective date for an award of 
increased compensation is that the effective date of an award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R.                       § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R.                        § 
3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The law provides special monthly compensation benefits to a 
Veteran by reason of need for aid and attendance or of being 
housebound.  38 U.S.C.A. § 1114(l);             38 C.F.R. § 
3.351(a)(2).  Under 38 C.F.R. § 3.351(b), the need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The criteria for establishing the need for aid and 
attendance include consideration of whether the appellant is 
blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  38 C.F.R. § 
3.352.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
4, 2003 is the correct date for the grant of special monthly 
compensation based on aid and attendance.  While the Veteran 
has alleged that he is entitled to an earlier effective date 
prior to February 4, 2003, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

Initially, the Board observes that the Veteran has contended 
that he should be granted an earlier effective date because 
he first submitted a claim of entitlement to special monthly 
compensation in 2000.  In reviewing the record, the Board 
acknowledges that the Veteran submitted a claim of 
entitlement to special monthly compensation based on being 
housebound in April 2000.  The correspondence did not include 
any reference with respect to the Veteran needing aid and 
attendance in his home.  The Veteran's claim for special 
monthly compensation based on being housebound was denied in 
a June 2000 rating decision.  The Veteran was provided 
notification of the denial and of his procedural and 
appellate rights; however, he did not disagree with the 
decision and it became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R.  §§ 20.302, 20.1103.  However, the Board notes that 
the June 2000 decision only denied entitlement to special 
monthly compensation based on being housebound and did not 
discuss entitlement to special monthly compensation based on 
aid and attendance.  Indeed, the Board notes that the VA 
regulations regarding special monthly compensation based on 
being housebound and special monthly compensation based on 
aid and attendance contain separate requirements and 
criteria.  See 38 U.S.C.A. §§ 1114(s), 1114(l), see also 
38 C.F.R. § 3.351.  Consequently, the Board finds that the 
issue on appeal is a separate and distinct claim.  See 
generally Boggs v. Peake, 2007-7137 (Fed. Cir. Mar. 26, 
2008).  

Next, the Board finds that there is no evidence of a formal 
or informal claim for special monthly compensation based on 
aid and attendance prior to February 4, 2003.  Indeed, the 
first record mentioning aid and attendance is dated in 
February 2003.  Although the private medical evidence and VA 
treatment records dated prior to Februay 4, 2003 show that 
the Veteran suffered from significant disabilities and was 
house-bound, the records do not show that the Veteran 
required aid and attendance as contemplated by 38 C.F.R. 
§ 3.352.  In addition, the Veteran did not submit any 
correspondence prior to February 4, 2003 with respect to his 
need for regular aid and attendance.  In making this 
determination, the Board observes that the first objective 
medical evidence demonstrating the need for in-home aid and 
attendance is dated in February 7, 2003, several days after 
the Veteran's informal claim was filed; however, in resolving 
the benefit of the doubt in favor of the Veteran, the Board 
finds that the effective date of February 4, 2003 is 
appropriate in this case.  See 38 U.S.C.A. § 5107(b), 38 
C.F.R. §§  3.102, 3.400(o)(1)).

As noted above, a claim for special monthly compensation is 
treated as a claim for an increased disability rating.  
According to VA regulations, the Veteran may be granted an 
effective date one year earlier than the date of the claim if 
it is factually ascertainable that an increase in disability 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  In reviewing the 
record, the Board notes that there is extensive evidence 
showing that the Veteran required in-home aid and attendance 
after the filing of his February 4, 2003 informal claim.  
Indeed, the February 7, 2003 VA treatment record noted that 
the Veteran was unable to work for a continued period of time 
and will need house care.  In an October 2003 letter, the 
Veteran's physician Dr. T.D. noted that the Veteran needed 
in-house care.  In a March 2004 letter, Dr. L.P. noted that 
the Veteran was housebound for the past five years.  In June 
2003 and September 2003, Dr. T.D. concluded that the Veteran 
needed in-home care due to his service-connected 
disabilities, noting that due to his pain in his back, he 
often could not sit for days at a time, and due to pain in 
his feet, he often could not use his lower extremities, or 
lift or stand on his left foot.   

However, the Board finds that the objective medical evidence 
of record dated one year prior to the Veteran's claim, i.e. 
from February 3, 2002 to February 3, 2003, does not show that 
the Veteran required regular aid and attendance.  See 
38 C.F.R. § 3.352.  Prior to the February 4, 2003 claim, the 
VA treatment records do not note or document that the Veteran 
required regular aid and attendance.  Furthermore, there is 
no private medical evidence to show that the Veteran required 
aid and assistance prior to February 4, 2003.  Although the 
March 2004 letter noted that the Veteran was housebound for 
the past five years, the letter does not indicate that the 
Veteran required regular aid and attendance prior to February 
4, 2003.  See 38 C.F.R. § 3.352.  As such, the Board finds 
that the evidence prior to February 4, 2003 does not show 
that the Veteran's service-connected disabilities rendered 
him so helpless or so nearly helpless as to require the 
regular aid and attendance of another person.  Id.  There is 
no competent medical evidence that, before February 4, 2003, 
he was unable to dress or undress himself, keep himself 
ordinarily clean and presentable, unable to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; unable to attend to the wants of nature; or 
unable to protect himself from the hazards or dangers 
incident to his daily environment.  For instance, the 
December 2003 VA examination report, while noting that the 
Veteran had diffculty removing his pants, he was able to 
remove his shoes and put on his shoes and did not note any 
required aid and attendance.  Accordingly, the Board finds 
that there is no evidence that one year prior to the date of 
claim that it was factually ascertainable that the Veteran's 
service-connected disabilities required regular aid and 
attendance.   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  
Therefore, the appeal for an award of an effective date prior 
to February 4, 2003 is denied.  

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter.  As noted above, the 
Veteran submitted letters to the RO in February 2003 and June 
2003, attesting to the fact that he has paid for in-home care 
since 1995.  The Board notes that he is competent to describe 
the symptoms of his disabilities and his experiences.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the issue in this case does not 
involve a diagnosis or simple medical observations.   See 
Jandreau; see also Woehlaert.  The Veteran is not competent 
to provide an opinion as to whether he requires in-home aid 
and attendance in accordance with VA regulations.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

While the Veteran may feel that an earlier effective date is 
warranted, the medical evidence in this case is substantially 
more persuasive.  The preponderance of the evidence shows 
that the Veteran's service-connected disabilities did not 
approximate the criteria for aid and attendance benefits 
prior to February 4, 2003.   
Thus, the Board concludes that in this case the appropriate 
effective date for the award of service connection for 
special monthly compensation based on aid and attendance is 
February 4, 2003, the date of the informal claim.  This 
represents the earliest effective date that can be granted 
under the law and the facts in this case.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to February 4, 
2003.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the Veteran's claim for an effective 
date prior to February 4, 2003, for the grant of special 
monthly compensation based on aid and attendance, must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
	

ORDER

An effective date prior to February 4, 2003, for the grant of 
special monthly compensation based on aid and attendance is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


